Title: To Thomas Jefferson from St. George Tucker, 22 August 1797
From: Tucker, St. George
To: Jefferson, Thomas


                    
                        Sir
                        Williamsburg, August 22. 1797.
                    
                    I have doubted whether I should take the Liberty of addressing a Letter to you on a subject which considered in an official light, should certainly have been communicated to the Secretary of State. But having no acquaintance with that Gentleman, and being unable to produce satisfactory affidavits of the Facts which I wish to communicate to the Government, although perfectly satisfied of the truth of them in my own Breast, I preferred giving you the trouble of perusing what I have to say, being confident that if it merits the Attention of our Government I could not put it into a fairer Channel for full investigation: for although the facts which I am about to state may not be capable of being ascertained in a legal mode, yet others of a similar nature would very probably come out if the Government should exert itself to make the Enquiry.
                    Being call’d on some Business to Norfolk last week, I saw at an extreme distance four Ships said to be British Ships of War lying in Lynhaven bay, where it was said by the passengers in the Boat they had been lying a considerable time. It was mentioned as a thing notorious that they frequently fired at vessels coming in from Sea and brought them too, often under no other pretext than to enquire the news, and with a degree of insolence scarcely to be credited had insulted those which had not immediately obeyed their signals. One instance was mentioned of a Brig belonging to Baltimore at which they fired two shot, and with the second actually struck her. This had before been told me by Mr. John Hancock of princes Anne, who either is, or lately was a Delegate in our Assembly and recieved the Information from a passenger on board. In Norfolk I had neither time nor Opportunity to make any Enquiries on the subject, but on my return a Mr. Leiper, a young Man a native of philadelphia I believe, whose residence perhaps is still there, though from his Conversation he seemed to be pretty much at Alexandria, mentioned that he had met with a Gentleman in Norfolk who had just come passenger from Charleston. That after their Vessel, which was an American had passed a considerable distance up the Bay with American Colours flying, one of the British Ships fired upon them and brought them to, and obliged them to come under the ships stern; the reason assigned for this Conduct was that they wanted to hear if the Vessel had brought any news. The same Gentleman said this was the second Instance within a few Weeks that he had been treated in the same Manner, in the same place.
                    
                    At Night we lodged at York. There Willet one of the Norfolk printers supped with us. I asked him why he never published any Accounts of such insolent and intollerable Conduct; that I doubted not he must have heard, as well as others, of these Transactions. He confessed he had, but that there was an unwillingness in the persons thus maltreated to appear in the papers in the Character of Informants, because they probably apprehended future ill treatment if they should lodge any information officially, or publish an Account in the papers which would immediately get to the hands of those named. He mentioned the Case of a New England Vessel which was fired upon and not bringing to immediately was by repeated shot compell’d to do it, and when she fell under the Ships Stern they pour’d a Volley of Musketry into the Vessel and made above a dozen shot holes in the Sails. This was told him by the Captain of the Vessel—he applied to him afterwards to make a formal protest, or Affidavit, which the other declined for the reasons above stated.
                    That facts like these should be known to our Government I presume will not be doubted. That in all the commercial towns there is a wilful suppression of them is I believe no less true; could I have accompanied this relation with authentic Documents I should not have given you this trouble, as I should in that Case have thought it my Duty immediately to transmit them to the Secretary of State, who might possibly disregard any Communication from a perfect Stranger, not accompanied by proper Vouchers. I am, Sir, with the greatest respect & esteem Your most obedt. Servt.
                    
                        S. G. Tucker
                    
                